DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Note that the Bibliographic Data sheet contains a typographical error in the name of the Applicant, “Konia Minolta, Inc” has been corrected to “Konica Minolta, Inc.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiki et al. (US 2013/0043614 A1) in view of Ni et al. (Intrinsically heat-sealable polyimide films derived from 2,3,3’,4’-oxydiphthalic anhydride and aromatic diamines with various ether linkages).
Regarding independent claim 1, Yashiki discloses a method for producing a tubular article comprising: continuously coating at least two coating solutions for forming a polyimide resin layer to form a stacked coating film, the two coating solutions each including: a solvent-soluble polyimide (title/abstract, FIG. 1-2, ¶¶ 19-48).
Yashiki does not appear to explicitly disclose that the solvent has a vapor pressure at 25º C. of 10-19 kPa. Rather Yashiki discloses aprotic polar solvents, such as N-methylpyrrolidone, N,N-dimethylacetamide, and acetamide, which have vapor pressure outside of the claimed range. 
However, Ni discloses specific polyimide compositions which are soluble in the common solvents: chloroform, cyclopentanone and tetrahydrofuran (THF) and solution casting therewith (p. 366 § Solubility and mechanical properties), at least THF has a vapor pressure within the claimed range as discussed in the instant specification ¶¶ 93, 100.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to replace the solvent of Yashiki to include the common solvents of Ni, in order to 
Regarding claim 2, Yashiki discloses that the coating includes forming the stacked coating film on an outer peripheral surface of a cylindrical mold 12, and after the coating, heating the stacked coating film to form a dried coating film; and separating the heated and dried coating film from the cylindrical mold (FIG. 1-2, ¶¶ 33-48).
Regarding claim 3, Yashiki discloses in the coating, the at least two coating solutions for forming a polyimide resin layer are coated using dice or a dispenser (FIG. 2, ¶¶ 22-23).
Regarding claim 4, Yashiki discloses at least one of the at least two coating solutions for forming a polyimide resin layer further includes a conductive agent (¶¶ 24, 29).
Regarding claim 5, Ni discloses a polyimide formed from 2,3,3’,4’-
oxydiphthalic anhydride (aODPA) with the following structures (p. 364, Figure 1.):

    PNG
    media_image1.png
    663
    919
    media_image1.png
    Greyscale

Of which, at least PI-6 is substantially the same as the claimed formula, where X is a diphenyl ether group having 12 carbons.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al.
Associative behavior of polyimide/cyclohexanone solutions
Ding et al.
Comparative Study on Polyimides from 33- and 4,4’-Linked Diphthalic Anhydride
Mundhenke et al.
Chemistry and Properties of 4,4’-Oxydiphthalic Anhydride Based Polyimides
Li et al.
Polyimides from Isomeric Oxydiphthalic Anhydrides
Gerber et al.
ISOMERIC OXYDIPHTHALIC ANHYDRIDE POLYIMIDES
Zeng et al.
Comparative studies on melt processable polyimides derived from 2,3,3’,4’-oxydiphthalic anhydride and 2,3,3’,4’-thioetherdiphthalic anhydride
Lesins
US 5,145,971 A
Dunlap
US 5,442,031 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742